 

Case 1:19-mj-00193-SAG Document 1. Filed 01/16/19 Page 1 of 1

Mod AO 442 (09/13) Anest Warant AUSA Name & Telno: Jacob Warren (212) 697-2264

UNITED STATES DISTRICT COURT
for the

Southem District of New York

 

United States of America
. Vv. y .
; } . Case No.
JANSSEN SMALLS ) .
| |
» JSCRIM &&45
) R ‘ - A a
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to atrest and 1d being before a United States magistrate judge without unnecessary delay

(rame of person to be arrestéd) JANSSEN SMALLS...” = oo
who is accused of an offense or violation based on the follawing document filed with the court: .

cif Indictment — O Superseding Indictment © information © SupersedingInformation Complaint
O Probation Violation Petition © (9 Supervised Release Violation Petition | (Violation Notice J Order of the Court

This offense i is briefly described as follows:

Conspiracy to Commit Hobbs Act Rebbery, in violation of Title 18, United States Code, Section 1951 {Count One);

- Hobbs Act Robbery, in violation of Title 18, United States Code, Section 1951 (Count Two);
Brandishing and Discharging a Firearm in Furthérance of a Crime of Violerics, in violation of Title 48, United States Cade,
Section 924(c)(1)(A)(iiMili); and Feton in Possession of § a Firearm, in violation of Title 18, United States Code, Section 9227
(s)(t) {Count Foun. / A at : 5 . ~

Date: _ 09/17/2018

 

 

City and state: _ New York, New York The Horebis Ona T. Wang? "S Magistrate Judge
‘ wea _ Printed Reine ‘ane iitle

a. . . - oe rat neree a

 

Return

 

This warrant was received on (date) “1, and the persori was arrested on (date)
at (city and state) -- , .

 

Date:

 

Arresting officer's signature .

 

Printed name and title

 

 
